 1

 2

 3

 4

 5

 6

 7

 8
                       UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   AARON RUFFIN                                       Case No. 1:18-cv-00912-JLT (HC)
12                  Petitioner,                         ORDER GRANTING EXTENSION OF
                                                        TIME TO FILE NOTICE TO COURT
13           v.
                                                        [10-DAY DEADLINE]
14   J. GASTELLO, Warden,
15                  Respondent.
16

17        On January 22, 2019, the Court directed Petitioner “to advise the Court whether he chooses

18 to proceed only with the exhausted claim, or if he would rather have the federal habeas

19 proceedings stayed pending exhaustion of the two additional claims in the state courts.” (Doc.
20 27.) Petitioner was granted fourteen days to respond. Over fourteen days passed and Petitioner

21 failed to comply with the Court’s order. Accordingly, the Court directed Petitioner to show cause

22 why the petition should not be dismissed for failure to comply with a court order.

23        On February 26, 2019, Petitioner responded to the order to show cause. He states he did in

24 fact comply with the court order by submitting his notice along with his motion to appoint counsel

25 filed on February 1, 2019. Review of the docket reveals that the Court only received a motion to

26 appoint counsel. Petitioner also states he is in a mental health institution and has been moved
27 around. He also states that the facility was on lockdown.

28        The Court will grant Petitioner an extension of time to file his notice. Petitioner must advise


                                                    1
 1 the Court whether he chooses to proceed only with the exhausted claim, or if he would rather

 2 have the federal habeas proceedings stayed while he returns to the state courts to seek relief on

 3 the two additional claims.

 4                                                 ORDER

 5         Accordingly, the Court GRANTS Petitioner an extension of ten court days from the date

 6 of service of this order to file his notice. Petitioner is advised that failure to comply will result in

 7 dismissal of the action.

 8
     IT IS SO ORDERED.
 9

10     Dated:     March 1, 2019                                /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
